UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1266



JOHN F. GODFREY; PATRICIA GODFREY; F. G.;
J. K. K. G.; J. H. G.,


                                          Plaintiffs - Appellants,

          versus

DAVIE COUNTY AUTHORITIES; KAREN SMITH,
Director, Davie County DSS; CINDY JUSTICE,
Social Worker, DSS, Davie County; MARCHEETA
WILLIAMS, Supervisor, DSS, Davie County; BOB
DEWITT; LORIE HAMILTON DEWITT,


                                           Plaintiffs - Appellees.



                            No. 04-1267



JOHN F. GODFREY; PATRICIA GODFREY; J. K. K. G.,


                                          Plaintiffs - Appellants,

          versus


DAVIE COUNTY; DAVIE COUNTY AUTHORITIES;
DEPARTMENT OF SOCIAL SERVICES; DIRECTOR,

                                           Defendants - Appellees.
                            No. 04-1268



JOHN F. GODFREY; PATRICIA GODFREY; F. G.,

                                              Plaintiffs - Appellants,

          versus


DAVIE COUNTY; DAVIE COUNTY SOCIAL SERVICES;
DIRECTOR,

                                               Defendants - Appellees.


                            No. 04-1269



JOHN F. GODFREY; PATRICIA GODFREY; J. H. G.,

                                              Plaintiffs - Appellants,

          versus


DAVIE COUNTY; DAVIE COUNTY DSS; DIRECTOR,
DAVIE COUNTY DEPARTMENT OF SOCIAL SERVICES,

                                               Defendants - Appellees.


Appeals from the United States District Court for the Middle
District of North Carolina, at Durham.    Frank W. Bullock, Jr.,
District Judge. (CA-03-1222-1, CA-03-1223-1, CA-03-1224-1, CA-03-
1225-1)


Submitted:   September 16, 2004           Decided:   September 21, 2004


Before LUTTIG, KING, and DUNCAN, Circuit Judges.



                                  - 2 -
Affirmed by unpublished per curiam opinion.


John F. Godfrey, Patricia Godfrey, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 3 -
PER CURIAM:

            John and Patricia Godfrey and minor children F. G.,

J. K. K. G., and J. H. G. appeal the district court’s orders

accepting the recommendation of the magistrate judge and dismissing

their 42 U.S.C. § 1983 (2000) complaint and habeas corpus petitions

for lack of jurisdiction.    We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   See Godfrey v. Davie County, Nos. CA-03-1222-

1, CA-03-1223-1, CA-03-1224-1, CA-03-1225-1 (M.D.N.C. filed Jan. 22

& entered Jan. 23, 2004).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 4 -